                                                      U.S. DISTRICT COURT
                                                  NORT! IERN DISTRICT OF TEXAS
                                                           FILED
                IN THE UNITED STATES DISTRI T com,.,,.,.,.._"~~~--~~,
                     NORTHERN DISTRICT OF T XAS
                        FORT WORTH DIVISION         MAY 3 0 2019

                                                   CLERK, U.S. DISTRICT COURT
JOE GUZMAN,                         §
                                    §                BY--"""'"=---
                                                         Jcputy

           Movant,                  §
                                    §
VS.                                 §   NO. 4:19-CV-334-A
                                    §   (NO. 4:16-CR-027-A)
UNITED STATES OF AMERICA,           §
                                    §
           Respondent.              §


                     MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of Joe Guzman

("movant") under 28 U.S.C.   §   2255 to vacate, set aside, or

correct sentence. After having considered the motion, its

supporting memorandum, the government's response, the reply, and

pertinent parts of the record in Case No. 4:16-CR-027-A, styled

"United States of America v. Joe Guzman," the court has concluded

that the motion should be denied.

                                   I.

                             Background

      Information contained in the record of the underlying

criminal case discloses the following:

      On February 10, 2016, movant was named in a one-count

indictment charging him with possession with intent to distribute

50 grams or more of a mixture and substance containing a

detectable amount of methamphetamine, in violation of 21 U.S.C.
§   841 (a) (1) and (b) (1) (B). CR Doc. 1 3. On April 8, 2016, movant

appeared before the court with the intent to enter a plea of

guilty to the offense charged without benefit of a plea

agreement. CR Doc. 20. Movant and his attorney signed a factual

resume setting forth the elements of the offense, the maximum

penalty movant faced, and the stipulated facts supporting

movant's guilt. CR Doc. 22. Under oath, movant stated that no one

had made any promise or assurance of any kind to induce him to

plead guilty. Further, movant stated his understanding that the

guideline range was advisory and was one of many sentencing

factors the court could consider; that the guideline range could

not be calculated until the presentence report                            ("PSR") was

prepared; the court could impose a sentence more severe than the

sentence recommended by the advisory guidelines and movant would

be bound by his guilty plea; movant was satisfied with his

counsel and had no complaints regarding his representation; and,

movant and counsel had reviewed the factual resume and movant

understood the meaning of everything in it and the stipulated

facts were true. CR Doc. 44.

       The probation officer prepared the PSR, which reflected that

movant's base offense level was 34. CR Doc. 25,                            ~   27. Movant



       1
         The "CR Doc._" reference is to the number of the item on the docket in the underlying
criminal case, No. 4:16-CR-027-A.

                                                  2
received a 2-level enhancement for possession of a firearm, id.

,28, and a two-level enhancement for maintaining a drug premises,

id. , 29. Movant received a two-level and a one-level decrease

for acceptance of responsibility. Id. , , 35, 36. Based on his

total offense level of 35 and a criminal history category of VI,

movant's guideline imprisonment range was 292 to 365 months. Id.

, 113. Movant filed objections to the PSR. CR Doc. 46. The

probation officer prepared an addendum, which included a

correction to the PSR to provide a two-level increase for

obstruction of justice. CR Doc. 32. Based on a total offense

level of 37 and criminal history category of VI, movant's

guideline imprisonment range was 360 months to life; however the

statutorily authorized maximum term of imprisonment was 40 years,

so the guideline range became 360 to 480 months. Id.

     On June 13, 2016, the court received a letter from movant,

saying that he wanted to end the attorney-client relationship

with his court-appointed counsel, John Stickels ("Stickels"), and

be appointed new representation. CR Doc. 27. The court ordered

Stickels to meet with movant and report whether they were able to

resolve whatever problems might exist between them. Id. Stickels

filed a report indicating that any differences had been resolved

and he and movant were preparing for sentencing. CR Doc. 31.




                                3
        By order signed July 18, 2016, the court notified movant

that it had tentatively concluded that his objections were

without merit and that a sentence of imprisonment above the top

of the guideline range would be appropriate. CR Doc. 33. On July

22, 2016, movant appeared for sentencing. CR Doc. 45. He

persisted in, and the court overruled, the objections he had

filed.        Id. Movant acknowledged that he was guilty and said he

accepted full responsibility for what he had done. Id. at 14. The

court sentenced him to a term of imprisonment of 480 months. Id.

at 16; CR Doc. 37.

        Movant appealed. CR Doc. 39. He raised one issue that was

foreclosed by Fifth Circuit precedent and requested summary

disposition, which was granted. United States v. Guzman, 706 F.

App'x 836 (5th Cir. 2017). His petition for writ of certiorari

was denied. Guzman v. United States, 138 S. Ct. 1602                                       (2018).

                                                     II.

                                       Ground of the Motion

        Movant raises one ground in support of his motion. He says

that his plea was unknowing and involuntary as a result of

counsel's affirmative misdavice. Doc. 2 1 at PageID 3 4. For


        2
            The "Doc.   " reference is to the number of the item on the docket in this civil action.
        3
        The "Page ID _" reference is to the page number assigned by the co mi's electronic filing
system and is used because the page number of the typewritten form are not the actual page numbers of
                                                                                           (continued ... )

                                                       4
supporting facts, he refers to his memorandum of law, Doc. 2. Id.

                                             III.

                                      Standards of Review

A.       28 U.S.C.         §   2255

         After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.                United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

 (5th Cir. 1991).              A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors.            Shaid, 937 F.2d at 232.

         Section 2255 does not of fer recourse to all who suffer trial

errors.         It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would, if condoned, result in a complete

miscarriage of justice.                United States v. Capua, 656 F.2d 1033,

1037 (5th Cir. Unit A Sept. 1981).                  In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.



        3
        ( ... continued)
the document.

                                              5
Davis v. United States, 417 U.S. 333, 345 (1974); United States

v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).    Further, if

issues •are raised and considered on direct appeal, a defendant

is thereafter precluded from urging the same issues in a later

collateral attack."    Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979)   (citing Buckelew v. United States, 575 F.2d 515,

517-18   (5th Cir. 1978)).

B.   Ineffective Assistance of Counsel Claims

     To prevail on an ineffective assistance of counsel claim,

movant must show that (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012).   "[A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies."    Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process that

                                  6
the trial cannot be relied on as having produced a just result."

Cullen v. Pinholster, 563 U.S. 170, 189 (2011)   (quoting

Strickland, 466 U.S. at 686).   Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance.   Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282    (5th Cir.

2000).

                                IV.

                            Analysis

     Movant's sole ground is that his plea was not knowing and

voluntary because Stickels told him that he would only be held

accountable for the 116.8 grams of methamphetamine mentioned in

the factual resume and that he would be looking at between 7 and

15 years' imprisonment. Doc. 2, Declaration of Joe Guzman. Movant

argues that these allegations are sufficient to entitle him to a

hearing on the issue. Movant is mistaken.

     "Solemn declarations in open court carry a strong

presumption of verity." Blackledge v. Allison, 431 U.S. 63, 74

(1977). For a movant who seeks habeas relief on the basis of

alleged promises inconsistent with representations he made in

                                7
open court when entering his plea of guilty to prevail, he must

prove: "(1) the exact terms of the alleged promise,   (2) exactly

when, where, and by whom the promise was made, and (3) the

precise identity of the eyewitnesses to the promise." United

States v. Cervantes, 132 F.3d 1106, 1110 (5th Cir. 1998). To be

entitled to an evidentiary hearing, movant must produce

"independent indicia of the likely merit of [his] allegations,

typically in the form of one or more affidavits from reliable

third parties." Id. "If, however, the [movant's] showing is

inconsistent with the bulk of [his] conduct or otherwise fails to

meet [his] burden of proof in light of other evidence in the

record, an evidentiary hearing is unnecessary." Id. See also

United States v. Fuller, 769 F.2d 1095, 1099 (5th Cir. 1985).

     Movant has not provided any specific information to call

into question his solemn declarations under oath, e.g., that the

stipulated facts contained in the factual resume were true; that

no one had promised him anything or coerced him in any way; and

that he understood his sentence could be up to forty years. He

does not even say when and where Stickels' alleged statements

were made. He does not provide any corroboration, much less

identify any witnesses. Further, the letter movant sent to the

court in June 2016 belies the claim that movant was counting on a

term of imprisonment of 7 to 15 years. CR Doc. 27, Ex. at 1

                                8
(noting that the remainder of movant's life hung in the balance)

The letter also says that movant ttfelt coerced and threatened

into signing an accusation that simply is not true," apparently

referring to the 116.8 grams stated in the factual resume. Id.

The PSR makes clear movant's substantial involvement in drug

trafficking. But, because of movant's statements to the probation

officer admitting that the facts set forth in the factual resume

were true, the officer recommended the decrease for acceptance of

responsibility. CR Doc. 27, ,, 24-25. Again, at sentencing,

rather than making any complaint whatsoever, movant stated that

he accepted responsibility for his actions. CR Doc. 45.

     The court notes that had movant disagreed with his

attorney's response to the court's June 13, 2016 order, or

continued to believe that Stickels should not represent him, he

had ample time before sentencing in which to write another letter

to the court expressing his continued discontent with Stickels.

He failed to do so.

     In sum, movant's guilty plea was knowing and voluntary and

made with sufficient awareness of the relevant circumstances and

likely consequences. Bradshaw v. Stumpf, 545 U.S. 175, 183

(2005). Movant has failed to provide any independent evidence in

support of his contentions that is at variance with the

statements he made, or the answers he gave, while under oath at

                                9
the rearraignment hearing. To the extent he contends that

Stickels made any representation or promise to him as to the

level of imprisonment that might be imposed on him, the testimony

given by movant at his rearraignment hearing is direct proof that

no such thing occurred.

                                   v.

                         Motion for Discovery

       In addition to his motion and memorandum under   §   2255,

movant has filed a motion for leave to take discovery. He has

not, however, shown good cause for the granting of his motion.

See Rule 6 of the Rules Governing Section 2255 Proceedings for

the United States District Courts. Rather, it appears that movant

merely want to fish for information that might be supportive.

                                  VI.

                                 Order

       The court ORDERS that movant's motion for leave to take

discovery be, and is hereby, denied.

       The court further ORDERS that all relief sought by movant in

his motion under 28 U.S.C.   §   2255 be, and is hereby, denied.

       Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§   2253(c) (2), for the reasons discussed herein, the court further

                                   10
ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

     SIGNED May 30, 2019.




                               11
